ACCEPTED
                                                                                         03-13-00025-CV
                                                                                                 7301451
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    10/8/2015 9:02:00 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                            The Chimene Law Firm
                                                             2827 Linkwood Dr.
                                                            Houston,   TX.IN77025
                                                                    FILED
                                                              3rd COURT OF APPEALS
                                                           michelec@airmail.net
                                                                  AUSTIN, TEXAS
                                                               10/8/2015 9:02:00 PM
                                 October 8, 2015                 JEFFREY D. KYLE
                                                                       Clerk

Clerk, Third Court of Appeals
Via ECF

            Re: Scarbrough v. Purser; On Appeal to the Third Court of
            Appeal

Dear Sir:

      In Scarbrough’s Motion to Take Judicial Notice, the undersigned noted in
her certificate of conference that she had not been able to contact Daryl Moore.

      She has now heard from Mr. Moore and he is opposed to our Motion.

      Thank you.

      Respectfully,

      /s/ MB CHIMENE

      Michele Barber Chimene
      04207500


Cc: D. Moore
    J. Crews